PER CURIAM.
This case has heretofore been before this court (52 U. S. App. 355, 26 C. C. A. 632, 81 Fed. 814), and before the supreme court of the United States (173 U. S. 1, 19 Sup. Ct. 335, 43 L. Ed. 591), and the main propositions of law involved, including the rule of damages, have been conclusively settled. On the last trial in the circuit court the trial judge made rulings on both sides, which are here made the basis of 51 assigned errors. Forty-five of them relate to instructions to the jury, given and refused. It is unnecessary to pass specifically upon these rulings, and we only observe in relation thereto that, if they were erroneous, there was practically a compensation of errors, for- none of them seem to have misled the jury from the law and facts of the case. The general charge given by the trial judge appears to be full, and to cover the law of the case, and the verdict of the jury does substantial justice between the parties. No useful purpose will be subserved by a prolongation of the litigation. The judgment of the circuit court is affirmed on both writs, and the co$ts will be apportioned accordingly.